UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1522



TONY FRANKLIN ELLER,

                                              Plaintiff - Appellant,

          versus


STATE OF VIRGINIA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (CA-04-29)


Submitted:   July 15, 2004                 Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Franklin Eller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tony Franklin Eller appeals the district court’s order

dismissing his civil rights claim for failure to state a claim on

which relief may be granted.      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Eller v. Virginia, No. CA-04-29 (W.D.

Va. Apr. 14, 2004); see also Younger v. Harris, 401 U.S. 37 (1971)

(holding that federal courts will not intervene in ongoing state

criminal   prosecution   absent    exceptional   circumstances).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                  - 2 -